Order entered July 30, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00543-CV

                            IN RE DELORIS PHILLIPS, Relator

                Original Proceeding from the 254th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DF-18-00541

                                           ORDER
       Before the Court is relator’s July 21, 2018 request for the Court to forward the record in

this proceeding to the United States District Court for the Northern District of Texas. We DENY

the request.


                                                     /s/   DAVID J. SCHENCK
                                                           JUSTICE